 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication in accordance with the SelectiveService Actafter discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,22 NorthFront Street,Seventh Floor Falls Building,Memphis, Tennessee,38103,TelephoneNo. Jackson7-5451,if they have any question concerning this notice or compliancewith its provisions.The Ready-Mix Concrete Company of Lawrence,KansasandTruck Drivers and Helpers Local Union No. 696, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Case No. 17-CA-2022.May9, 1963DECISION AND ORDEROn February 5, 1963, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. Thereafter, Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings,' conclusions,2 and recom-mendations 2 of the Trial Examiner to the extent indicated below.''Although the Trial Examiner found that Respondent violated Section 8(a) (1) bythreatening its employees with loss of employment and other economic reprisals becauseof their unionactivity,adherence,and loyalty ;by promising economic benefits to em-ployees who remained loyal to Respondent during the union campaign;and, by coercivelyinterrogating employees concerning their union activities,the identity of their unionleader, and the outcome of the scheduled election,and although the Trial Examinerrecommended a notice containing provisions for discontinuing these violations,he inadver-tently failed to provide remedies for these violations in his Recommended Orderwe shalltherefore correct this inadvertency in our Order herein2While we adopt the Trial Examiner's conclusion that Respondent was discriminatorilymotivated in discharging employee Keith Kriesel, we do not rely upon the Trial Examiner'sreference to the fact that Respondent filed a charge against the Union and obtained aninjunction against certain picketing by the Union as evidence of such illegal motivation.3In the remedial section of his Intermediate Report, the Trial Examiner recommendedthat Respondent reinstate Kriesel and award backpay to him from the date of his layoffon July 31,1962,to the date on which Respondent offers to reinstate himHowever, byletter dated August 30, 1962,Respondent had unconditionally offered reemployment toKriesel on a part-time basis commencing on September 5, 1962.All employees were thenon a part-time basis, and there is no claim that this was unlawful In view of thesecircumstances,we conclude that Kriesel forfeited his right to reinstatement by his failureto accept Respondent'sunconditional offer, and that he is entitled to backpay only to142 NLRB No. 61. THE READY-MIX CONCRETE CO. OF LAWRENCE, KANS.503ORDERThe Board hereby adopts as its Order the Recommendations of theTrial Examiner, as modified.'September 5, the date on which reinstatement was offered to him.We therefore do notadopt the Trial Examiner's remedial recommendation in this regard and we shall modifythe recommended Order accordingly' For the reasons set forth in his dissenting opinion inIsis Phimbsng if Heating Co ,138 NLRB 716, Member Rodgers would not add interest to the award of backpay.IThe Trial Examiner's Recommended Order is hereby modified by changing paragraph1(c) to 1(d), and inserting as paragraph 1(c) the following(c)Making express or implied threats against employees' jobs because of their "dis-loyalty" to the Company, or making promises of benefit to employees because of their"loyalty" to the Company, stating or implying that it might take economic reprisalsagainst known union adherents , making implied threats that employees' jobs mightbe in jeopardy because of the employees' union activities, if the employees do not quittheir employment, and, interrogating the employees concerning their union activities,who is the union leader, or how a representation election among its employees isgoing to turn out.The Recommended Order is further modified by deleting paragraph 2(a), by deletingparagraph 2(b), and substituting the following therefor:(a)Make whole Keith Kriesel for any loss of pay he may have suffered by reasonof Respondent's discrimination against him from July 31, 1962, the date on whichhe was laid off, to September 5, 1962, the date of Respondent's unconditional offerof reinstatement.The companion notice provisions shall be deleted and modified accordingly.Paragraphs2(c), (d), and (e) of the Recommended Order shall be renumbered paragraphs 2(b), (c),and (d).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, withall partiesrepresented by counsel, was heard before TrialExaminerAlba B.Martin, in Lawrence,Kansas, onOctober 25 and 26, 1962, oncomplaint I of the General Counsel and answer of The Ready-Mix Concrete Companyof Lawrence, Kansas,Respondent herein.The issues litigated were whether Respond-ent unlawfully interrogated, threatened, and promised benefits to employees andwhether Respondent unlawfully terminated the employment of Keith Kriesel on orabout July 31, 1962, in violation of Section 8(a) (1), (3), and (4) of the Act.Afterthe hearing Respondent and the General Counsel filed briefs which have beencarefully considered.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS ANDCONCLUSIONSI.THE BOARD'S JURISDICTIONRespondent, The Ready-Mix Concrete Company of Lawrence, Kansas, a Kansascorporation with its principal office and place of business at Lawrence, Kansas,operates a ready-mix and concrete block plant.Only this plant is involved herein.Annually at its Lawrence plant Respondent manufactures, sells, and distributesproducts valuedin excessof $250,000.During the first 9 months of 1962 Respond-ent sold more than $64,000 worth of said products to Constant Construction Co., Inc.,of Lawrence,Kansas.All of the products purchased by Constant from Respondentwere used by Constant on local jobs within Kansas; about $43,000 worth on twoschool dormitories, and the remaining $21,000 worth on a State hospital, a gradeschool, a bank, two apartment houses, a student union, two churches, a small market,and another local building.During the first 9 months of 1962 Constant ConstructionCo., Inc., purchased outside of Kansas materials valued in excess of $132,500.The above facts, a $250,000 annual business selling over $50,000 worth of productsto a company engaged in interstate commerce by virtue of its purchase of over'The original charge, by Local 696, was filed August 1, 1962; the amended chargeAugust 28, 1962. The complaint was issued October 1, 1962. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARD$50,000worth of materials out-of-State, satisfies the Board's indirect outflowstandard for the assertion of jurisdiction over Respondent. SiemonsMailing Service,122 NLRB 81;Southern Dolomite,129 NLRB 1342;Greene County Faim Bureau,132 NLRB 1592, 1593, footnote 2.Despite this Respondent contended that inter-state commerce would not be affected by a labor dispute involving Respondentbecause all the products, mostly ready-mixed concrete, sold by Respondent to Con-stant were used within the State of Kansas.In addition to its purchases from Respondent, Constant Construction Co , Inc.,also bought ready-mix from a competing firm, Lawrence Ready-Mix Company.During the year prior to the hearing herein Constant purchased "a great deal more"from Respondent than from the competitor.Constant's president testified that if hecould not get ready-mix concrete from Respondent because of a labor disputeat Respondent, he would try to get it from the competitor; and failing that. "wewould mix our own with our own equipment "He testified that during a labordispute at a concrete company in Lawrence, Kansas, during the last 6 months, hisbusiness was slowed down because of a picket placed at one of his jobsitesAlthoughhe has done business with Respondent for some 20 years and with Lawrence Ready-Mix Company for some 5 years, he expressed inability to say whether if it becamenecessary either one of these ready-mix companies could supply the needs of theLawrence,Kansas, area;"there would be so many different things that could enterinto it at the time, I think the question is impossible to answer."One of the factors which would enter into such a situation would be the possibilitythat a labor dispute involving Respondent might spread to the other ready-mixcompany, thereby "damming up" the supply of ready-mix to Constant and causingit to rearrange its normal business dealings by having to try to meet its own demandfor ready-mix by mixing its own. The mere imposition on such an interstate com-pany as Constant of the burden of having to rearrange its normal business dealingsto find new suppliers or supply itself constitutes an interference with its operationsand might well cause it to discontinue or curtail its purchases in interstate commerce,at least for a period of time.The potential obstruction to over $132,500 worth ofout-of-State purchases by Constant as a result of a labor dispute is well abovedetninimisand thus provides a sufficient effect on commerce to bring Respondent'sbusiness under the Act.Further, inBradfordDyeingAssociation,310 U.S. 318,326, the Supreme Court held that the fact that there was an alternative source ofsupply was not a material matter, and the courts of appeals have consistentlyinterpreted this Supreme Court holding as meaning that the Court intended therebyto rule this factor out altogether as a consideraton.2Upon the entire record and the above considerations I find and hold that Re-spondent's operations affect commerce and that it will effectuate the policies of theAct for the Board to assert jurisdiction herein.Cf.N.L.R.B. V. Reliance Fuel OilCorporation,371 U.S. 224.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 696 (referred to herein as the Union),affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, is a labor organization within themeaningof Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Interrogations,threats, and promisesThe Union's organizational drive among Respondent's employees began in March1962; 3 meetings were held, the employees signed cards and the employees discussed2 See,N L.R.B.vEl DoradoWater Company,Inc,195 F. 2d 959, 952 (C A 8) ;N L R.B.v.DavisMotors,Inc,192 F. 2d 782, 782-783(C A 10) ;N L R B v. M. L.Townsend,185 F 2d 378,382 (CIA. 9), certiorari denied,341 U S.909;NLRB v.Mid-Co Gasoline Co.,183 F 2d 451, 452, 453(C A5) ; J.L Brandeis & Sons v N L R B,142 F 2d 977, 980 (C A. 8), certiorari denied,323 U S 751 ;N L R B. v Bank ofAmerica,etc ,130 F 2d 624, 626(C A 9), certiorari denied,318 U-S 791,792;N L R B V. WesternMassachusetts Electric Company,120 F 2d 455,457 (C A 1) ;PuebloGas and FuelCompany vN L R B ,118 F 2d 304,'306(C A 10) ;Cudahy Packing Co v. N L R B ,118F 2d 295,299 (C A. 10) ;NLRB. v. Henry Levanr, Inc.,115 F 2d 105, 109(C A 1),certiorari denied,312 U S 682;Consumers Power Company v. N L R B ,113 F. 2d 38,40-41(CA. 6).3All events herein occurred in 1962 unless otherwise noted THE READY-MIX CONCRETE CO. OF LAWRENCE, KANS.505the matter among themselves at the plant on their own time and some on companytime.There was no rule against discussing the Union on company time.1.About March 20, the Union requested recognition, which Respondent did notgrant?When he received the Union's written request, Respondent's vice presidentand manager, Stanley Penny, "was curious as to whether this letter that I receivedwas valid" as he testified.He sought out employee Keith Kriesel at work, told himhe had received a letter, and asked him, according to the credited testimony ofKriesel,who impressed me as a basically credible witness, if he knew anythingabout the Union and what he knew about it.Kriesel told him that the employeeshad been to a union meeting and had signed cards. Penny asked if any union repre-sentative had been down to the plant and had contacted them there about theUnion-to which Kriesel replied in the negative.Penny did not deny that in this conversation he asked Kriesel if he knew anythingabout the Union and what he knew about it.As Penny was admittedly curiousand skeptical concerning the Union's claim of an interest it is probable that he didask these questions of Kriesel.Penny, who did not impress me as a credible witnesson controverted matters, admitted that he asked if he knew anything about "thisletter" but added the unlikely testimony that when Kriesel answered that he didknow something about it, Penny dropped the matter there and asked him nothingfurther except whether union men had been down to the plant.Upon the aboveconsiderations and the entire record I believe and hold that Penny went beyondasking Kriesel what he knew about the "letter" and asked if Kriesel knew anythingabout the Union in the plant and what he knew about it; and that such interrogationreasonably tended to interfere with, restrain, and coerce employees in the rightsguaranteed in Section 7 of the Act, Respondent thereby violating Section 8(a)(1).Kriesel and Penny had two other conversations during the next several weeks, onein the office at Kriesel's suggestion, the other in the plant at Penny's instigation.Kriesel credibly testified that all the employees wanted more money and that allof them wanted him to go to Penny and ask him for more money and vacations.When Kriesel sought the interview he apparently told Penny he was speaking forthe other employees and that they wanted more money and a vacation. In sub-stance Penny replied that he could not promise them anything, that he had beentold by his attorneys not to discuss this problem with anybody. In one conversationPenny told Kriesel that he was opposed to the Teamsters Union.Kriesel credibly testified that in one of these conversations Penny asked him"how some of the other fellows felt about it, and ... how I felt," and that in theother conversation "it was about the same; we just discussed it.He asked me ifI knew any more and how I felt. It was always the same." Upon the entire recordconsidered as a whole. I hold that these further interrogations reasonably tendedto interfere with, restrain, and coerce employees in the rights guaranteed in Section 7of the Act, Respondent thereby further violating Section 8(a)(1).2 In early April, Vice President Penny asked employee William Mayhew to goto one of the company offices with him and there initiated a conversation with himabout the Union. In substance Penny told Mayhew that in the past when therehad been "union trouble" it had never amounted to anything and that the unioninvolved had not lived up to its promises to the employees. Penny told him alsothat at another company where the employees had joined a union and the unionand the company had signed a contract the employees were making less money thanbefore the union. In testifying Penny admitted that Mayhew's testimony was true.Although in this conversation Penny was obviously attempting to persuade Mayhewagainst the Union, his statement did not go beyond views, arguments, or opinionsprotected by Section 8(c) of the Act.3. In June, Respondent obtained a temporary court injunction against the Unionfor certain picketing activities in which it was engaging. In June also, Penny askedemployee Noah Putman, according to Putman's undenied testimony, what side hewas on, and added that "the guy that was loyal to him, he was going to be loyalto them."Although on cross-examination Putman made some self-contradictorystatements, and although in an affidavit he gave Respondent's attorney, Putman saidthat Penny never mentioned the Union to him, by his demeanor in the witness chairhe impressed me as a credible witness.Upon the entire record I find and holdthat Penny's statement about loyalty related to the Union and Putman's job, andconstituted an implied threat against Putman's job if the latter was "loyal" to theUnion and an implied promise of benefit to Putman if the latter was "loyal" to theCompany. By this threat Penny went beyond the bounds of free speech and inter-* The facts in this sentence were stipulated in the representation case, Case No. 17-RC-3794, of which I take official notice 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered with, restrained, and coerced employees in the rights guaranteed in Section 7,thereby violating Section 8(a) (1) of the Act.4.On July 13 during a conversation involving William Mayhew's possible dis-charge,Mayhew, a credible witness, asked Penny "if it was because he was havingunion trouble or if it was because I was for the Union or anything." That Mayhewentertained such a suspicion and asked such a question shows what was uppermostin employee minds.Vice President Penny replied that he did not want to know whowas involved in the Union because he might hold it against them.5This remarkindicated Penny's awareness of his own attitude towards the Union-an attitudeof antipathy that might lead him to reprisals against union members.However, onthis occasion he allowed Mayhew to continue working.On the entire record thisremark by Penny amounted to a threat of reprisal against employees active for theUnion.By this threat Respondent further violated Section 8(a) (1) of the Act.5.Kriesel and Eades were laid off July 31. That night, after the layoff, employeeJohn Lawrenz, a credible witness, who had worked for Respondent for 9 years,approached Vice President Penny in front of the plant and asked him if he, Lawrenz,was going to be laid off. That Lawrenz, an employee of 9 years standing entertainedthe fear of being laid off and considered himself vulnerable enough to approach thevice president and ask such a question, was evidence that Penny's hostility toward andcampaign of interrogations and threats against the Union were known to and fearedby the employees. Penny replied to Lawrenz that hehad no immediateplans to layhim off and that when and if he planned to lay him off he would give him notice.(Penny gave Kriesel no notice.)Penny then added that he would probably have tolay off some more employees, and that "he thought maybe this would scare some ofthe other fellows into going out and looking for another job."Respondent contended in substance that this remark related to Respondent's loss inbusiness in June, July, and August (considered below) and that therefore it wasnot in violation of the Act.Upon the entire record considered as a whole I believeand find that Penny's remark related to the forthcoming election which the RegionalDirector had directed for the second time on July 18, and related to Penny's hopethat this layoff of a union leader, Kriesel, would cause enough employees to quit toenable the Company to defeat the Union at the polls. In the light of the entire recordPenny's statements that he might have to lay off some more employees and his "scare"remark amounted to implied threats that other employees' jobs might be in jeopardybecause of the employees' union activities if they did not quit.By making thesethreats Respondent further interfered with, restrained, and coerced employees in therights guaranteed in Section 7 of the Act, thereby violating Section 8 (a)( I).6. Immediately after the filing of the original charge herein on August 1 allegingthe unlawful discharge of Kriesel and unlawful interrogations, threats, and coercion,committed theretofore, the General Counsel wrote Respondent informing Respondentof the filing of the charge and asking for "a full and complete written account of thefacts and circumstances as you know them, including a written statement of yourposition with respect to all the allegations as outlined in the charge."In investigatingthe issues raised by the charge, according to undenied and credited testimony, anattorney representing Respondent asked one employee, John Lawrenz, how hethought the election would go.When the employee replied "perhaps 50-50," theattorney replied in substance, "It is going to be that close?" 6As the issues raised bythe chargein noway related to the forthcoming election and how it would come out,the attorney's interrogation went clearly beyond the latitude permitted counsel in thepreparation of a defense to a charge or complaint.The attorney asked anotheremployee,Mayhew, according to undenied and credited testimony, "Who was theleader of the union trouble?"As the employee did not answer, the attorney asked thesame question several times, and then said that maybe it would be best if he didnot ask that question.This question was asked as the attorney was attempting tolearn whether Kriesel was any more active in the Union than other employees, aproper subject of inquiry.But the attorney went beyond the issue of Kriesel's rela-tive union activity when he sought to discover who, if not Kriesel, was the leader inthe union movement.On the entire record, which included threats uttered to Mayhew and John Lawrenzby Vice President-Manager Penny (as seenabove), these interrogations of Mayhew5 As to what Penny said,Mayhew'stestimony on cross-examination is creditedHisversion on direct examination was subject to two interpretations,which he clarified oncross-examinationSee the testimony on cross-examination at p 112 of the transcript of testimony.Thecourt reporter's erroneous statement of this reply on direct examination at p. 102 of thetranscript,is hereby corrected to read as stated above THE READY-MIX CONCRETE CO. OF LAWRENCE, KANS.507and Lawrenz by Respondent's attorney beyond the proper scope of his investigationof the charge, and shortly before the election, reasonably tended to interfere with,restrain, and coerce employees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent thereby further violating Section 8(a)( I).Cf.Joy Silk Mills,Inc.,85 NLRB 1263, 1288-1292, enfd. as modified 185 F. 2d 732, cert. denied 341U.S. 914.Cf.Atlantic & Pacific Tea Company,138 NLRB 325.B. The layoff and discharge of Keith KrieselKeith Kriesel worked for Respondent for nearly 8 years 'r prior to his "layoff"July 31 and his "permanent termination" September 5, 1962.Mostof Respondent'semployees, including Kriesel, had no specific duties; uponassignmentthey droveready-mix trucks or helped mix mud for the concrete block machine or helped runthe block machine or did other general plant work.His last couple of years Krieselhad driven trucks rather less at his own request and had worked in the block planthelping to mix mud and run the block machine rather more.Most of the time fourmen worked in the block plant, although three could run it. It was no secret thatKriesel did not enjoy working in the block plant; but, according to Kriesel's un-contradicted testimony, neither did anyone else, largely "on account of the dust."Kriesel described himself as "more or less the contact man between the Union andthe employees."This was not contradicted.He helped the organizational drive bytalking to the employees in their homes and in the plant.He was one of two employeeswho testified for the Union at a hearing in the representation case.Although VicePresident Penny claimed to have been unaware that Kriesel was active for the Union,Kriesel was the first one he sought out when he wanted information as to the extentof the Union's success among the employees.He would not have sought out Krieselhad he not suspected or known Kriesel was active and informed.Kriesel's replies,as seen above, informed Penny that Kriesel knew all about the union campaign.Ashas been seen above they had two further conversations in which Penny unlawfullyinterrogated Kriesel.Upon the entire record I find that prior to his layoff July 31,Vice President Penny knew that Kriesel was an active supporter of the Union.Respondent's usual layoffs were during the winter when work was slack. It wasunheard of to lay off in the summer, which was the constructionseasonand Respond-ent's peak season.Never before had Kriesel been laid off by Respondent when therehad been a layoff.In the representation case involving the Union and the Company, Case No. 17-RC-3794, at a second hearing, on June 14, Kriesel testified as a witness for the Union.Vice President Penny was present. In his Supplemental Decision and Second Direc-tion of Election dated July 18, 1962, the Regional Director for the second timedirected an election,8 which was conducted on August 14.The Union won theelection.Itwas certified September 6. Bargaining was to begin the week after thehearing herein.From June until the August 14 election the Union followed and picketed some orall of Respondent's ready-mix trucks. In June, Respondent filed a charge against theUnion for this action, which charge was dismissed by the Board upon review in lateAugust.Also in about June, Respondent brought an injunction action against the Union,presumably from the same boycott action,in anArkansas State court, which resultedin a temporary 10-day restraining order but not in a permanent injunction.As a result of the Union's picketing Respondent's sales of ready-mix concrete,which was the bulk of its business, dropped off considerably in June, July, andAugust, although its sales of concrete blocks increased.Ready-mix sales were$23,653, in June 1962 as compared with $43,450 in June 1961; $29,624, in July1962 as compared with $39,387 in July 1961; $38,047 in August 1962 as comparedwith $51,462 in August 1961.Concrete block sales were $2,214 in June 1962 ascompared with $992 in June 1961; $1,916 in July 1962 as compared with $2,162in July 1961; $5,163 in August 1962 as compared with $3,153 in August in 1961.Respondent's overall sales were $18,517 less in June 1962 than in June 1961; $10,008less in July 1962 than in July 1961; and $11,405 less in August 1962 than inAugust 1961.vKriesel testified he worked for Respondent from September 1954 to July 1962Alist of employees submitted by Respondent showed Kriesel's date of hire as March 14, 1958.This discrepancy was not explainedPossibly Kriesel was away and returnedOn thewhole record I credit Kriesel's date-although resolution of this matter is not vital tothe ultimate findings hereinsThe facts stated thus far in this sentence are taken from the Board's records inCase No 17-RC-3794 (not published in NLRB volumes), of which I take official notice. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWas there business necessity for the layoff July 317In substance Respondentcontended there was business necessity for laying off some employees on July 31,1962, and so Penny selected for layoff Kriesel, a long-time employee, and TheronEades, a new employee who had worked for Respondent only about 5 months.Through Penny's testimony Respondent contended in substance that when it sawsaleswere dropping in June and July, it first tried to economize by cutting repaircosts and watching other expenses more closely;and finally it decided to make alayoff.In the severance interview Penny told Kriesel that "the work had slacked off andhe had lost another job that day and we had blocks pretty well made up." In itsdefense Respondent made no mention of having "lost another job" the day of thelayoffs.The record showed that the inventory of concrete blocks was about atnormal level, not higher, on July 31. In the severance interview Penny made nomention to Kriesel of the alleged reasons asserted in the defense (considered below)for the selection of Kriesel for layoff.Under these circumstances and on the entirerecord I find no close connection between the reasons given Kriesel by Penny inthe severance interview and the real reason for the layoff of Kriesel.The wage ratesof Kriesel and Eades were not shown, but Penny could not possibly have believed,as in substance he claimed, that reducing the payroll by the amount of their com-bined wages would have appreciably reduced the $18,000 drop insaleshe sufferedin June and July over the previous year.Nor could he possibly have believed, asin fact he claimed, that putting the remaining employees on part-time work wouldhave yielded an appreciable offset in August (they were put on a 4-day week fromabout August 15 to sometime in September).Respondent must have known thatthe solution of its economic trouble lay in reaching a rapprochement with its em-ployees and the Union-but at this time it was not moving in that direction.On Friday, August 30, Respondent wrote Kriesel offering him reinstatementSeptember 5 on a part-time basis.All employees were then on a part-time basis.The Union had stopped picketing August 14 and presumably Respondent's saleswere beginning to pick up, but as Penny must have known by August 30, sales inAugust were still $11,400 under sales in August the previous year.Respondent of-fered no reason or proof as to why it chose the end of August to offer Kriesel rein-statement or why it offered him reinstatement at all. If, as Respondent claimed, hewas laid off in the first place to reduce the payroll, then surely keeping him off morethan 4 weeks would have reduced the payroll even more.A key to Penny's motive in laying off Kriesel on July 31 was his statement toemployee John Lawrenz that evening after the layoff, referring to the layoff, that "hethought maybe this would scare some of the other fellows into going out and lookingfor another job."That Penny thought and expressed any such "scare" thought atall at just this time 2 weeks prior to the election suggests that in making the layoffPenny was thinking of its impact upon the election and that he hoped and expectedthat enough employees would quit to enable the Company to defeat the Union atthe polls.If Penny had a real business necessity on July 31 to get rid of someemployees, he would have reduced the payroll by the necessary number and not laidoff only two and then talked about laying off others and expressed the implied hopeand threat that others would quit.The way he handled the situation suggests thatthe layoff of Union Leader Kriesel was timed, just 2 weeks prior to the election, forits impact upon the election rather than for the limited effect the layoff of twoemployees for a few weeks would have had upon the Company's economic position.If the layoff was motivated by economic reasons it appears unlikely to me thatRespondent would have delayed the layoff so long in the face of decreased sales. Ifthere was economic necessity for the layoff at the end of July, there was almost twiceas much economic necessity at the end of June when the decrease in sales was almosttwice as much.The fact that sales were affected by the Union's picketing did notprove that two employees, a long-time one who was a union leader,and a relativelynew one, had to be laid off July 31, 2 weeks prior to the election.9Upon the above figures and considerations and the entire record considered as awhole I conclude that Respondent did not prove a business necessity for laying offany employees on July 31.9 The fact that on July 27 Respondent's attorney filed with the Board a petition forreview of the Regional Director's Supplemental Decision and Second Direction of Election,which was denied by the Board August 3, is not persuasive on the entire record thatPenny was not motivated as found above. (From the Board's records in Case No. 17-RC-3794, 1 take official notice of the dates in this footnote ) THE READY-MIX CONCRETE CO. OF LAWRENCE, KANS.509Why was Kriesel selected for layoff?Respondent had no set standards for theselection of employees for layoffs.If Respondent had any new employees(such asEades)they would be apt to be laid off first,but as between old employees senioritydid not govern the order of layoff.Kriesel was an older employee. In substanceVice President Penny testified that his standard wasproduction,that he sought tolay off the employee doing the least work per hour.He considered also, he said, thetype of work an employee was performing,whether there was any of that workto be done.In substance Penny testified that he selected Kriesel for layoff(1) because he wasa dissatisfied employee; (2) because of a growth on his back which limited thenumber of jobs he could perform;and (3)because of the number of telephone callshe received during working hours.As for (1) the record showed that all of the employees wanted higher wages anda vacation, that none of the employees liked working in the block plant because ofthe "dust," and that Respondent rehired an employee named Logan sometime beforethe July 31 layoff, who had previously quit because he was dissatisfied with thesalary he was receiving and the bonus he received. Penny testified that Kriesel hadbeen a good employee prior to the period of 2 or 3 months before his layoff. Onceduring this period Kriesel even threatened to quit.This was, to Penny's knowledge,the period of theorganizationaldrive.On the whole record I conclude that theemployees generally were discontented with their wages and at least some of theirworking conditions,and that Kriesel's attitude was notgreatlydifferent in thisregard from the attitude of the employees generally.Therefore I believe and findthat Kriesel'sdissatisfactionwith the job was a pretext rather than a reason forKriesel's selection for layoff.As to (2) Kriesel had had a small "growth" on his back removed about 3 yearsago.Then a new "growth" began to grow but arrested itself. Because of thesedifficultiesKriesel had, at his request of Penny, been relieved of so much drivingand therefore worked more in the plant and less in the truck than theretofore.AsPenny had put up with this situation for 2 or more years, I believe and find that thisalleged reason for the selection of Kriesel for layoff on July 31 was more a pretextthan a fact.As to (3) employees were permitted to receive telephone calls at the office, andtelephone messages were received for them.They were also permitted to use theoffice telephone to make outgoing calls.As there were only about 20 employees,this service was not considered an undue burden by the Company.During hislast few months Kriesel received and returned more calls than usual because of hisown financial troubles.Penny knew this and never complained to Kriesel about itor asked him to stop it.Kriesel returned most of the calls on his own time. Itwas not proved that Kriesel's telephone calls greatly obstructed or reduced theCompany's work or production, although they were a slight inconvenience to thebookkeeper-secretary.On the entire record considered as a whole I believe andhold that Kriesel's telephone calls were more a pretext than a reason for hisselection for layoff on July 31.Assuming relativeproductionof employees as the standard for layoff I find on thebasis of the above, and the whole record, that Respondent did not prove that Kriesel'sproduction was lower than that of employees retained.As for type of work per-formed, the record showed that after Kriesel's layoff the making of concrete blocks,the work he was principally doing at the end, continued-although in lesser amount.ConclusionsKeith Kriesel was the first employee to whom Vice President Penny spoke con-cerning the Union, and it was Kriesel whom Penny sought out for information,unlawfully interrogating him, when he received the Union's request for recognition inMarch. In the next few weeks, in March and April, Kriesel was spokesman forthe employees in two conversations with Penny in an effort to get higher wages anda vacation for the employees, and Penny further unlawfully interrogated him.OnAugust 14, Kriesel testified for the Union at the representation case hearing in the pres-ence of Penny. Penny was admittedly hostile to the Union, and the record showed thatthis was a deep hostility. In June he unlawfully threatened an employee and promisedhim a benefit in connection with his job.On July 13 he made a threat of reprisalagainst employees active for the Union.And on the day of the layoff and shortlyafter the event, he threatened other employees' jobs because of their union activities.Respondent filed a charge and pursued an injunction against the Union.Upon these 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations and the entire record considered as a whole, and as Respondent'sdefense consisted of pretexts rather than convincing proof, I believe and hold thatthe real reasons for the layoff of Kriesel were because of his union activities, becausehe testified for the Union at the August 14 hearing, and in order to frighten em-ployees as the election approached and to discourage further membership and par-ticipation in the Union and voting for the Union-Respondent thereby violatingSection 8(a)(3), (4), and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities,set forth in section III, above,occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Respondent having unlawfully laid off Keith Kriesel from his full-time job onJuly 31 because of his actual or suspected union activities, and not having offeredhim reinstatement to his full-time job,10 I recommend that Respondent offer toKriesel immediate and full reinstatement 11 to his former or substantially equivalentposition 12 without prejudice to his seniority and other rights and privileges andmake him whole for any loss of pay he may have suffered by reason of the discrimi-nation against him by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of his layoff, July 31, 1962, thedate of the discrimination against him, to the date when, pursuant to the recom-mendations herein contained,Respondent shall offer him reinstatement,less his netearnings during said period,Crossett Lumber Company,8NLRB 440, 497-498,said backpay to be computed on a quarterly basis in the manner established by theBoard in F. W.Woolworth Company,90 NLRB 289. As provided in theWoolworthcase, I recommend further that Respondent make available to the Board, on request,payroll and other records in order to facilitate the checking of the amount ofbackpay due.Kriesel's backpay will be somewhat reduced by the fact that had hecontinued working instead of being laid off, he would have worked only part time,as did the other employees, for several weeks in August and September.The backpayobligation of the Respondent shall include the payment of interest at the rate of 6percent to be computed in the manner set forth in IsisPlumbing & Heating Co., Inc.,138 NLRB 716.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is to be anticipated from the Respondent's conduct in the past.The preventive purposes of the Act will be forfeited unless the Order is coextensivewith the threat. In order therefore, to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, I shall recommend that Respondent be ordered tocease and desist from infringing in any manner upon the rights guaranteed in Section7 of the ActUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:10Respondent hired four new employees for full-time work, between September 28 andOctober 10.11Kriesel did not waive or lose his right to reinstatement by taking the position withPenny and Respondent's attorney after his layoff that he did not wish reinstatement ontheir terms.He made it clear to them that he would consider returning to work forRespondent if Respondent was ordered to reinstate him as a result of this proceedingand in the meantime the Union achieved a collective-bargaining contract with Respondentwhich provided for higher wages12The Chase National Bank of the City of New York, San Juan, Puerto Rico Branch,65 NLRB 827. THE READY-MIX CONCRETE CO. OF LAWRENCE, KANS.511CONCLUSIONS OF LAW1.The Ready-Mix Concrete Company of Lawrence, Kansas, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Truck Drivers and Helpers Local Union No. 696 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.3.By interrogating and threatening employees and making promises of benefitsto them concerning their union activities and sympathies, and by other acts, Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment of KeithKriesel, thereby discouragingmembership in the labor organization named inparagraph 2, above, and because he gave testimony under the Act, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3), (4), and (1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, I recommend that The Ready-MixConcrete Company of Lawrence, Kansas, its officers, agents, successors, and assigns,shall :1.Cease and desist from:(a)Discouraging membership in Truck Drivers and Helpers Local Union No.696, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America or any other labor organization of its members, by dis-criminating in regard to the hire and tenure of their employment or any term orcondition of employment.(b)Discriminating against employees because they have given testimony underthe Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, toloin or assist Truck Drivers -and Helpers Local Union No. 696, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.2Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer reinstatement to Keith Kriesel in accordance with the recommendationsset forth in "The Remedy" herein.(b)Make whole Keith Kriesel for any loss of pay he may have suffered by reasonof Respondent's discrimination against him in accordance with the recommendationsset forth in "The Remedy" herein.(c)Preserve and make available to the Board or its agents upon request forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all the records necessary to analyze theamount of backpay due and the rights of Keith Kriesel under the terms of theserecommendations.(d) Post at its plant in Lawrence, Kansas, copies of the notice attached heretomarked Appendix.13Copies of said notice, to be furnished by the Regional Directorfor the Board's Seventeenth Region (Kansas City Missouri) shall, after being signedby the representative of Respondent, be posted by Respondent and maintained byitfor 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted at the Lawrence plant.Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other materials."In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner " In the further event that the Board's Order be enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order " 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notifythe Regional Director for the Seventeenth Region,inwriting,within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder what steps the Respondent has taken to comply herewith.1414 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director in wnting within 10 days fromthe date of this Order what steps the Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Truck Drivers and Helpers LocalUnion No. 696, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, or any other labor organiza-tion,by discriminating against our employees in any manner in regard to theirhire or tenure of employment or any term or condition of employment.WE WILL NOT discriminate against our employees because they have giventestimony under the National Labor Relations Act.WE WILL NOT expressly or impliedly make threats against employees' jobsbecause of their "disloyalty" toward the Company or make promises of benefit toemployees because of their "loyalty" towards the Company.WE WILLNOT state or imply that we might take economic reprisals againstknown union adherents.WE WILL NOT make implied threats that employees' jobs might be in jeopardybecause of the employees' union activities,if the employees do not quit theiremployment.WE WILL NOTinterrogate our employees concerning their union activities orsympathies,concerning who is the union leader,or how a representation electionamong our employees is going to come out.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations,to join Truck Drivers and Helpers Local Union No. 696, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aid or pro-tection,or to refrain from any and all such activities.WE WILL offer to Keith Kriesel immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges previously enjoyed.WE WILL make whole Keith Kriesel for any loss of pay suffered by him byreason of the discriminationpracticedagainst him in accordancewith therecommendations of the Intermediate Report.All our employees are free to become, or refrain from becoming, members of theabove-named or any other labor organization.THE READY-MIX CONCRETE COMPANYOF LAWRENCE, KANSAS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Keith Kriesel, if he is presently serving in the ArmedForces of the United States, of his right to full reinstatement upon application inaccordance with the Selective Service Act after his discharge from the United StatesArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, 64106, Telephone No.Baltimore 1-7000, Extension 731, if they have any question concerning this noticeor iftheyhave information that its provisions are being violated.